Citation Nr: 1231494	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypoxemia, to include as secondary to sleep apnea.

2.  Entitlement to service connection for a heart disability, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for hypoxemia and heart problems.  

In August 2011, the Veteran testified before an Acting Veterans Law Judge of the Board; a transcript of the hearing is of record.

In his February 2010 substantive appeal (VA Form 9), the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Because this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has hypoxemia and a heart disability secondary to his service-connected obstructive sleep apnea (OSA).  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

In this case, the record reflects that the Veteran has received Supplemental Security Income (SSI) from the Social Security Administration (SSA).  A January 1996 disability determination indicates that he received benefits for a primary diagnosis of OSA and a secondary diagnosis of posttraumatic stress disorder (PTSD).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in "close or uncertain cases, . . . as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining identified records."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, as these SSA records are not of record, remand is required to obtain this evidence and associate it with the claims file.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A .

In addition, the Board finds that a supplemental VA medical opinion is necessary to decide the claim.  The Veteran was diagnosed with sleep apnea in July 1995; however, he also has a history of chronic obstructive pulmonary disease (COPD) and emphysema.  In addition, he has a 30 to 50 pack year history of cigarette smoking, is also morbidly obese, and has a family history of coronary artery disease (CAD).  

VA treatment records indicate that the Veteran has a history of hypertension, CAD, and congestive heart failure.  An October 2006 heart catheterization showed moderate pulmonary hypertension, cardiomyopathy with a left ventricular ejection fraction of 48 percent, and severe hypoxemia.  Dr. Karim, a private physician, opined that the hypoxemia was likely secondary to sleep apnea.

An April 2008 VA polysomnography report indicates that the mean saturation level of oxygen was 93.4 percent and the mean desaturation was 91.1 percent.  It was noted that there was no indication for oxygen supplementation during the study.  

A June 2008 VA examiner opined that chronic hypoxemia was due to COPD from cigarette smoking.  The examiner further stated that there was nothing to support a claim of hypoxemia when a sleep apnea patient is awake and breathing normally and that the hypoxemia measured during the coronary angiogram was directly related to cigarette smoking induced COPD and not sleep apnea. 

In an October 2008 letter, Dr. Karim noted that the heart catheterization study revealed severe hypoxemia and that baseline arterial saturations were noted to be significantly reduced at 75 percent, which was consistent with significant AV shunting.  Dr. Karim indicated that the Veteran needed oxygen therapy to avoid further complications from sleep apnea and cardiomyopathy.  

An April 2009 VA heart examination reflects diagnoses of dilated cardiomyopathy and hypertension.  The examiner noted that the April 2008 polysomnogram disclosed no evidence of significant hypoxemia and no need for continued oxygen use.  Therefore, the examiner opined that there was no evidence that the Veteran's OSA resulted in his congestive heart failure.  Regarding dilated cardiomyopathy, the examiner said that this was of unknown cause, but that it was not associated with sleep apnea according to any standard references.  The examiner further stated that although sleep apnea has been associated with increased arrhythmia and increased risk of cardiovascular events, it has not been found to cause heart disease.  Therefore, the examiner opined that it was unlikely that the Veteran's heart condition was related to his OSA.

In an August 2011 letter, Dr. Zuriqat, a private physician, opined that the Veteran's OSA "may worsen congestive heart failure."  There was no rationale or references provided.

In September 2011, the Veteran submitted Internet research from http://apneatreatmentguide.com and www.sleepfoundation.org.  These websites note a connection between sleep apnea and heart disease.  

In a September 2011 letter, Dr. Karim opined that the Veteran's congestive heart failure was due to sleep apnea.  He provided no rationale or explanation for this opinion.  

In this case, the Board finds that the medical opinions of record are not adequate to make a determination in this case.  Dr. Karim has opined that the Veteran's hypoxemia was likely secondary to sleep apnea; however, this contradicts the April 2008 VA polysomnogram that showed no need for oxygen supplementation.  Dr. Karim also opined that the Veteran's congestive heart failure was due to sleep apnea, but provided no rationale or explanation for this opinion.  Dr. Zuriqat also opined that the Veteran's OSA "may worse congestive heart failure"; however, this opinion is equivocal and was provided without any rationale or explanation.  On the other hand, the June 2008 and April 2009 VA examiners opined that the Veteran's hypoxemia and heart conditions were not caused by OSA, but additional evidence has been submitted since then which has not been considered by VA examiners.  Additionally, neither VA opinion addressed the question of aggravation.  Therefore, a remand is necessary to obtain another VA medical opinion.

In addition, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  All records/responses received should be associated with the claims file.  

3.  After the above development is completed, obtain a supplemental medical opinion from an appropriate medical professional addressing the nature and etiology of the Veteran's claimed hypoxemia and heart disability.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner is to provide an opinion as to whether the Veteran's service-connected obstructive sleep apnea (OSA) causes or aggravates his claimed hypoxemia and heart disability.  A response to both aspects of the secondary service connection claim must be provided. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note:  The term "aggravated" in the above context refers to a permanent worsening, beyond the natural progress, of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  After ensuring that the development is complete, re-adjudicate the claims.  If any benefit is not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



